Citation Nr: 9903059	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash of the 
groin area.

2.  Entitlement to service connection for skin growths of the 
back, hands, and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from March 1968 to June 
1969.

This appeal arises from a rating decision of May 1994 from 
the St. Petersburg, Florida, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In an April 1997 decision, the Board 
remanded the case to the RO for additional evidentiary 
development.  The case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  A skin abnormality of the penis during service was acute.

2.  There is no evidence of any skin rash of the groin area 
during service.

3.  There is no competent evidence of a present skin 
disability of the penis or groin area.

4.  There is no competent evidence of skin growths of the 
back, hands, or arms during service. 

5.  There is no competent evidence relating any skin growths 
of the back, hands, or arms to service.

6.  There is no evidence of any skin disorder related to 
Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin rash of the 
groin area is not well grounded.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  

2.  The claim for service connection for skin growths of the 
back, hands, and arms is not well grounded.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that the veteran's service 
medical records were lost during the period of the veteran's 
claim and appeal.  Efforts by the RO to locate the service 
medical records or to obtain records from alternative sources 
have not been successful.  Therefore, the Board must proceed 
with consideration of the veteran's claim based on the 
information that is currently in the claims file.  

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

If a veteran served in Vietnam and develops one of the 
diseases associated with herbicide exposure, exposure to the 
herbicide agent during active military, naval, or air service, 
is presumed.  The following diseases shall be service-
connected, even though there is no record of such disease 
during service:  Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. §§ 1113, 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998). 

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, acute and subacute peripheral 
neuropathy, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Skin rash in groin area

The May 1994 rating decision and the July 1994 statement of 
the case indicate that the service medical records showed 
that the veteran was seen in April 1969 for nonulcerated 
lesions on the foreskin of the penis.  The rating decision 
and the statement of the case also indicate that the 
separation examination was negative for clinical findings of 
a skin abnormality.  Since a lesion of the penis was only 
shown on one occasion during service and no skin abnormality 
was shown at discharge from service, any skin abnormality of 
the penis was acute.  There is no indication of any skin rash 
or other skin abnormality of the groin area during service.  
38 C.F.R. § 3.303 (1998).

The report of an August 1996 VA general medical examination 
indicates that the skin and genitourinary system were normal.  
The report of a June 1997 VA skin examination notes that the 
groin, penis, and scrotum were clear of any rash.  
Accordingly, there is no competent evidence of a present skin 
disability of the penis or groin area.  In the absence of a 
present disability, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

The veteran contends that he has a rash in the groin area due 
to Agent Orange exposure.  The veteran's DD-214 indicates that 
he was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal, and thus had service in Vietnam.  However, as 
noted above, there is no evidence of any skin disorder of the 
groin area or penis.  Therefore he cannot have a skin disorder 
caused by Agent Orange exposure.  38 C.F.R. §§ 3.307, 3.309(e) 
(1998). 

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of any skin rash of the 
groin area during service and any lesion of the penis during 
service was acute.  There is also no competent evidence of 
present skin disability of the penis or groin area.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Skin growths of the back, hands, and arms

The May 1994 rating decision and the July 1994 statement of 
the case indicate that the service medical records did not 
provide any findings related to skin growths of the back, 
hands, and arms.  The rating decision and the statement of 
the case also indicate that the separation examination was 
negative for clinical findings of a skin abnormality.  
Accordingly, there is no competent evidence of skin growths 
of the back, hands, or arms during service.  38 C.F.R. 
§ 3.303(a) (1998).

VA clinical records in the claims file do not show any skin 
disorder of the back, hands, or arms, and the August 1996 VA 
general medical examination report indicates that the skin 
was normal.  It was not until the July 1997 VA skin 
examination report that the veteran was noted to have a fine 
papular rash on the shoulders and maculopapular lesions of 
the hands.  The examiner indicated that the etiology of the 
lesions was unknown.  The report also indicates that there 
appeared to be a recurring dermatitis of unknown etiology and 
of minimal significance.  Therefore, there is no competent 
medical evidence relating any skin growths of the back, 
hands, or arms to service.  38 C.F.R. § 3.303(b), (d) (1998).

The veteran has asserted that the skin growths of his back, 
hands, and arms are related to Agent Orange exposure during 
service.  The veteran's DD-214 indicates that he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal, and 
thus had service in Vietnam.  However, a fine papular rash 
and maculopapular lesions are not skin disorders that are 
associated with exposure to Agent Orange.  Therefore, there 
is no evidence of any skin disorder related to Agent Orange 
exposure.  38 C.F.R. §§ 3.307, 3.309(e) (1998). 

The veteran contends that he had skin growths of the back, 
hands, or arms since service, and that they are related to 
Agent Orange exposure during service.  While he is competent 
to testify as to what he observed, his assertion that he has 
had his skin disorder since service is not supported by 
competent medical evidence in the record.  As noted, no skin 
disorder was found at discharge and none was shown in the 
post service medical evidence until July 1997.  His 
assertions are not probative since as a lay person, he is not 
considered competent to offer an opinion as to medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of any skin growths of the 
back, hands, or arms during service.  There is also no 
competent evidence of a nexus, either in the medical evidence 
or though the use of statutory and regulatory presumptions, 
between any present skin growths of the back, hands, or arms, 
and service or Agent Orange exposure during service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Based on the foregoing, the veteran's claims for service 
connection for a skin rash of the groin and skin growths of 
the back, hands, and arms are denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  Service connection for a skin rash of the groin is 
denied.
2.  Service connection for skin growths of the back, hands, 
and arms is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 6 -


